26 F.3d 1186
307 U.S.App.D.C. 122
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Dorothy MARSHALL, Appellant.
No. 93-3198.
United States Court of Appeals, District of Columbia Circuit.
June 15, 1994.

Before:  EDWARDS, WILLIAMS and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that appellant's conviction and sentence be affirmed.  Appellant has waived her objections to the two adjustments to her basic offense level,  cf. United States v. Foster, 988 F.2d 206, 209 (D.C.Cir.), cert. denied, 113 S.Ct. 2431 (1993):  objections which are without merit in any event.  The district court's selection of a sentence within the guidelines range was within its discretion.   Williams v. United States, 112 S.Ct. 1112, 1121 (1992) (citations omitted).  Finally, appellant's challenge to the district court's refusal to depart downwards is unreviewable because the record demonstrates that the district court understood that it had the authority to depart downwards based on extraordinary family circumstances.  See United States v. Sherod, 960 F.2d 1975, 1078 (D.C.Cir.), cert. denied, 113 S.Ct. 480 (1992).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.